Dunbar, J.
(dissenting) — I dissent. I think in the first place the appellant was guilty of culpable negligence in leaving the hatch open and unprotected at the noon hour when the workmen were compelled to pass backward and forward in close proximity to it, and when it was so dark the opening could not be seen, and thait it was dark must be presumed by this court from the fact that 'the testimony on that question was conflicting, and for the purpose of this review we are bound to accept the testimony submitted by the respondent. The majority opinion says that the respondent had sufficient experience to charge him with knowledge that ships *395are builded with hatches. This is a statement of a proposition which I should not think of controverting. A moré pertinent inquiry, however, would be, was his experience as .a painter sufficient to charge him with knowledge that it was the custom for shipowners to leave the hatch open in dark compartments at the time the hatch was not being used and when it was the duty of the employees to pass through such compartments, and the appellant not having attempted to establish such a custom, was not the respondent warranted in assuming that the master had furnished him a safe place, and that it was therefore not necessary for him to make an investigation of the place.
. The ordinary individual has experience enough to know that a dog is built with teeith, and a bull with horns, but such knowledge does not raise a presumption that a vicious dog will be chained in a dark pathway which he has to traverse, or that a combative bull will be turned loose in an open pasture or lot through which his pathway leads. Admitting, as we must, that it was dark, there is no question of exposed danger in the case. So far as the coamings were concerned they were not high enough to be any protection whatever.
The cases cited by appellant are not in point, for instance, Steeples v. Panel etc. Box Co., 33 Wash. 359, 74 Pac. 475, was where the plaintiff was in charge of the platform from which he fell. He was the man whose duty it was to keep it light, and who had been working about the platform for two months and must necessarily have observed that there was no railing on the platform,1- How different, so far as the question of notice is concerned, was that case from this. In this case the respondent had no control of the hatch nor was he working on, with, or about the hatch. His work was in another department entirely disconnected with the hatch. There is no similarity whatever in principle between the two cases. Tham v. Steeb Shipping Co., 39 Wash. 271, 81 Pac. 711, is also relied upon by the appellant. There it was decided that *396where the dangers incident to the employment are alike open and obvious to the master and servant, the parties are upon an equality, and the master is not liable for an injury to the servant resulting therefrom. Conceding the justness of this rule, it seems to*me to have no application whatever to the case at bar, without the court is to assume the very question at issue here, viz., whether or not the respondent had notice of the danger.
The question of contributory negligence was properly submitted to the jury, and in my opinion the reversal of this judgment cannot be justified except upon 'the assumption by the members of this court that they are individually better qualified to determine questions of fact than are the jurors who tried the case and the trial judge who declined to withdraw the case from their consideration. The merits of this controversy have, I think, been settled by the law which has bestowed upon the jury the right to weigh testimony and determine questions of fact, giving to the trial court alone authority to interfere with their judgment as to the weight of the testimony. The judgment should be affirmed.
Hadley, C. J., concurs with Dunbak, J.